ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU

27 JUILLET 1955

(ISRAEL c. BULGARIE)
EXCEPTIONS PRELIMINAIRES

ARRÊT DU 26 MAI 1959

1959

INTERNATIONAL COURT OF JUSTICE

 

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF

JULY 27th, 1955

(ISRAEL v. BULGARIA)
PRELIMINARY OBJECTIONS

JUDGMENT OF MAY 26th, 1959
Le présent arrêt doit être cité comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(Israël c. Bulgarie), Exceptions préliminaires,
Arrêt du 26 mai 1959: C. I. J. Recueil 1959, p. 127. »

This Judgment should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(Israel v. Bulgaria), Preliminary Objections,
Judgment of May 26th, 1959: I.C.J. Reports 1959, p. 127.”

 

N° de vente: 206
Sales number

 

 

 
127

COUR INTERNATIONALE DE JUSTICE

1959
Le 26 mai
Rôle général
m3 ANNEE 1959
26 mai 1959

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU

27 JUILLET 1955

(ISRAËL c. BULGARIE)
EXCEPTIONS PRÉLIMINAIRES

juridiction obligatoire de la Cour internationale de Justice. — Décla-
rations acceptant la juridiction obligatoire de la Cour permanente de
Justice internationale. — Article 36, paragraphe 5, du Statut de la
Cour. — Détermination des Etats auxquels s'applique l'article 36,
paragraphe 5. — Conditions requises pour l'application de l’article 36,
Paragraphe 5. — Caducité d’une déclaration par suite de la dissolution.
de la Cour permanente.

ARRÊT

Présents: M. KLAESTAD, Président; M. ZAFRULLA Kuan, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-UGON, KoJEvnikov, Sir Hersch Lau-
TERPACHT, MM. Moreno Quintana, C6RDOVA, WEL-
LINGTON Koo, SPIROPOULOS, Sir Percy SPENDER, Juges ;
MM. GortEin et ZourEK, Juges ad hoc; M. GARNIER-
CoIGNET, Greffier adjoint.
128 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

En l'affaire relative à l'incident aérien du 27 juillet 1955,

entre

l'État d’Israél,
représenté par
M. Shabtai Rosenne, conseiller juridique au ministére des Affaires
étrangères,
comme agent,
assisté de
M. M. Shneerson, ministre plénipotentiaire, ambassade d'Israël à
Paris,
M. J. H. Lazarus, adjoint à l'Aforney-General, ministère de la
Justice,
M. F. Landau, adjoint au State-Aitorney, ministère de la Justice,

M.T. Meron, adjoint au conseiller juridique, ministère des Affaires
étrangères,
comme conseils,

et

la République populaire de Bulgarie,
représentée par
M. le Dr Nissim Mévorah, professeur de droit civil à l’Université
de Sofia, conseiller au ministère des Affaires étrangères,
comme agent,
assisté de
M. Evguéni Kamenov, envoyé extraordinaire et ministre pléni-
potentiaire de Bulgarie en France,
comme conseil,
et de
M. Pierre Cot, professeur agrégé des facultés de droit de France,
et de

Me Marc Jacquier, avocat à la cour d’appel de Paris,
comme avocats,

La Cour,
ainsi composée,
rend l'arrêt suivant:

Le 16 octobre 1957, le ministre d'Israël aux Pays-Bas a remis au
Greffier une requête du Gouvernement d’Israél en date du 9 octobre

5
129 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

1957, introduisant devant la Cour une instance contre le Gou-
vernement de la République populaire de Bulgarie au sujet de la
destruction, le 27 juillet 1955, par les forces de défense antiaérienne
bulgares, d'un avion appartenant à la El Al Israel Airlines Ltd.

La requête invoque l’article 36 du Statut de la Cour, ainsi que
l'acceptation de la juridiction obligatoire de la Cour d’une part par
Israël dans sa déclaration du 3 octobre 1956 remplaçant la décla-
ration antérieure du 4 septembre 1950 et d’autre part par la Bulgarie
le 29 juillet 1921. Conformément à l’article 40, paragraphe 2, du
Statut, la requête a été communiquée au Gouvernement de la
République populaire de Bulgarie. Conformément au paragraphe 3
du même article, les autres Membres des Nations Unies, ainsi que
les États non Membres admis à ester en justice devant la Cour, en
ont été informés.

Les délais pour le dépôt du mémoire et du contre-mémoire ont été
fixés le premier par ordonnance du 26 novembre 1957 et le second
par ordonnance du 27 janvier 1058. Le mémoire a été déposé dans
le délai fixé à cet effet. Le Gouvernement de la République populaire
de Bulgarie a déposé des exceptions préliminaires à la compétence
de la Cour dans le délai fixé pour le dépôt du contre-mémoire. Le
17 décembre 1958, une ordonnance, constatant que la procédure
sur le fond était suspendue en vertu des dispositions de l’article 62
du Règlement de la Cour, a accordé au Gouvernement d'Israël un
délai expirant le 3 février 1959 pour présenter un exposé écrit con-
tenant ses observations et conclusions sur les exceptions prélimi-
naires. A cette date, l'exposé écrit ayant été déposé, l'affaire s’est
trouvée en état d’être plaidée pour ce qui est des exceptions pré-
liminaires.

En application de l’article 31, paragraphe 3, du Statut, ont été
désignés pour siéger comme juges ad hoc dans la présente affaire:
par le Gouvernement d’Israél, M. David Goitein, membre de la Cour
suprême d'Israël, et, par le Gouvernement bulgare, M. Yaroslav
Zourek, membre de la Commission du droit international des Nations
Unies.

Des audiences ont été tenues les 16, 17, 18, 19, 23, 24, 25 et 26
mars, ainsi que les rer, 2 et 3 avril 1959, durant lesquelles ont été
entendus en leurs plaidoiries et réponses, pour le Gouvernement
de la République populaire de Bulgarie: MM. Mévorah, agent,
Kamenov, conseil, et Cot, avocat; pour le Gouvernement d'Israël:
M. Rosenne, agent.

Au cours de la procédure écrite et orale, les conclusions ci-aprés
ont été prises par les Parties:

Au nom du Gouvernement d'Israël, dans la requête:

« Plaise à la Cour:

a) Dire et juger, sous réserve de la présentation de toutes pièces
de procédure et plaidoiries que la Cour prescrira, que la République
populaire de Bulgarie est responsable, selon le droit international,
130

INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

de la destruction de l’avion israélien 4X-AKC, qui a eu lieu le
27 juillet 1955, ainsi que des pertes matérielles et humaines et
tous autres dommages qui en sont résultés;

b) Fixer le montant des réparations dues par la République
populaire de Bulgarie à l'État d'Israël;

c) Décider, dans l'exercice du pouvoir qui lui est conféré en
vertu de l’article 64 du Statut, que tous les frais et dépens encourus
par le Gouvernement d’Israél sont imputés à la charge du Gouver-
nement de la République populaire de Bulgarie. »

Au nom de ce même Gouvernement, dans le mémoire:

«I.

II.

Sur la premiére conclusion de la requéte introductive d’ins-
tance:

Attendu que des unités des forces armées bulgares ont
attaqué, abattu et détruit le 4X-AKC, tuant tous ses o¢cupants,
ainsi que le Gouvernement bulgare l’a admis;

Attendu que le Gouvernement bulgare a également admis
que, ce faisant, ses forces armées avaient fait preuve d'une
certaine hâte et n'avaient pas pris toutes les mesures néces-
saires pour contraindre l'avion à atterrir et qu’il a déclaré
qu'il rechercherait et punirait les coupables et assumerait le

dédommagement ;

Et attendu que cette action a constitué une violation du
droit international;

Plaise à la Cour

Dire et juger

Que la Bulgarie est responsable, selon le droit international,
de la destruction de l'avion israélien 4X-AKC, qui a eu lieu

le 27 juillet 1955, ainsi que des pertes matérielles et humaines
et tous autres dommages qui en sont résultés.

Sur la deuxième conclusion de la requête introductive d’ins-
tance:

a) Attendu que le Gouvernement d'Israël a établi que les
pertes pécuniaires subies par les personnes pour qui il prend
fait et cause se montent à la somme de 2 559 688,65 dollars
des États-Unis:

Plaise à la Cour

Statuer en faveur de la réclamation du Gouvernement
d'Israël et fixer le montant des réparations dues par la Bulgarie
à Israël à 2 559 688,65 dollars des Etats-Unis;

b) Attendu que le Gouvernement d'Israël a dit qu'une
déclaration de la Cour relative à la responsabilité internationale
de la Bulgarie, telle que celle qui est reprise dans la conclusion I,
constituerait une satisfaction suffisante et qu'il renongait à
toute autre demande de réparation;

Et attendu, néanmoins, que le Gouvernement d'Israël a prié
la Cour de constater que le Gouvernement bulgare n’a pas tenu
131

INCIDENT AÉRIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

son engagement de rechercher et de punir les coupables;

Plaise à la Cour
Prendre acte de ce qui précède.

III. Sur la troisième conclusion de la requête introductive d’ins-
tance:

Plaise à la Cour
a) Dire et juger
Que les frais encourus par le Gouvernement d'Israël dans

la préparation de la réclamation et estimés à 25 000 livres
israéliennes seront supportés par le Gouvernement bulgare.

b) Décider
Que les frais de procédure du Gouvernement d'Israël seront
supportés par le Gouvernement bulgare.

IV. Et dire et juger, en outre, que la somme accordée au titre de
la conclusion II a), ainsi que les intérêts au taux de 6% l’an
à partir du 27 juillet 1955 jusqu’à la date du paiement et les
frais et dépens encourus dans l’affaire seront versés par le
Gouvernement bulgare au Gouvernement d'Israël en Israël. »

Au nom du Gouvernement de la République populaire de Bul-
garie, dans les exceptions préliminaires (communications du 4 et du
8 décembre 1958):

« Plaise à la Cour,

Attendu que l’article 36, paragraphe 5, du Statut de la Cour inter-
nationale de Justice est inapplicable à l'égard de la République
populaire de Bulgarie,

Attendu que la Cour internationale de Justice n’est pas compétente
pour connaître de la requête du Gouvernement d'Israël, celui-ci
soumettant à la Cour un différend qui porte sur des situations et des
faits dont l’origine est antérieure à la prétendue acceptation de la
juridiction obligatoire de la Cour internationale de Justice par la
République populaire de Bulgarie,

Pour ces motifs et tous autres qui pourraient être présentés ou que
la Cour jugerait à propos d’y ajouter ou substituer,

Dire et juger

Que la Cour est incompétente en l'affaire relative à l'incident aérien
du 27 juillet 1955, respectivement,

Que la requête présentée le 16 octobre 1957 par le Gouvernement
d'Israël contre le Gouvernement de la République populaire de
Bulgarie est irrecevable ;

À titre subsidiaire,

Plaise à la Cour,

Attendu que l'État d'Israël ne peut prendre la défense que de ses
seuls nationaux et que le préjudice dont il demande la réparation est
132 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

supporté, pour la plus grande partie, par des compagnies d’assuran-
ces non israéliennes,

Attendu que le litige déféré à la Cour internationale de Justice par
‘le Gouvernement israélien est soumis à la compétence exclusive de
la République populaire de Bulgarie; qu’au surplus, il relève en
tout état de cause essentiellement de la compétence interne de la
Bulgarie,

Attendu que le Gouvernement israélien n’a pas épuisé les recours
juridictionnels offerts par les tribunaux bulgares avant de s’adresser
à la Cour,

Pour ces motifs et tous autres qui pourraient être présentés ou
que la Cour jugerait à propos d’y ajouter ou substituer,

Dire et juger que la requête présentée le 16 octobre 1957 par le
Gouvernement d'Israël contre le Gouvernement de la République
populaire de Bulgarie est srrecevable. »

Au nom du Gouvernement d'Israël, dans ses observations écrites
sur les exceptions préliminaires:

« Plaise à la Cour,

Rejetant toutes conclusions contraires,
Rejeter les exceptions préliminaires et
Reprendre la procédure sur le fond. »

Au nom du Gouvernement dela République populaire de Bulgarie,
conclusions déposées au Greffe le 20 mars 1959, après la première
plaidoirie:

« Plaise à la Cour,

Sur la premiére exception préliminaire,

Attendu que la déclaration en date du 12 août 1921, par laquelle
le Royaume de Bulgarie avait accepté la juridiction obligatoire de
la Cour permanente de Justice internationale et qui faisait partie
du Protocole de signature concernant le Statut de ladite Cour, a
cessé d’être en vigueur au moment de la dissolution de la Cour per-
manente, prononcée par l’Assemblée de la Société des Nations le
18 avril 1946;

Attendu que cette déclaration n’était donc plus en vigueur à la
date à laquelle la République populaire de Bulgarie est devenue
partie au Statut de la Cour internationale de Justice; qu’elle ne
saurait dès lors être considérée comme comportant acceptation de la
juridiction obligatoire de la Cour internationale de Justice, par
application de l’article 36, paragraphe 5, du Statut de ladite Cour,

Par ces motifs,

Dire et juger que la Cour est incompétente pour statuer sur la
requête du Gouvernement d'Israël relative à l'incident aérien du
27 juillet 1955.
133

ro

INCIDENT AERIEN DU 27 VII 55 (ARRET DU 26 V 59)

Sur la deuxième exception préliminaire,

Attendu que le différend soumis à la Cour porte sur des situations
ou des faits antérieurs à la prétendue acceptation de la juridiction
obligatoire de la Cour internationale de Justice qui résulterait de
l'adhésion de la République populaire de Bulgarie au Statut de
ladite Cour, le 14 décembre 1955;

Attendu que le Gouvernement d'Israël, en acceptant la juridiction
obligatoire de la Cour internationale de Justice, a exclu les diffé-
rends antérieurs à la date de sa soumission à cette juridiction obli-
gatoire ;

Attendu que, par voie de réciprocité, le Gouvernement de la
République populaire de Bulgarie ne saurait, en tout état de cause,
étre considéré comme ayant accepté la juridiction obligatoire de
la Cour internationale de Justice pour des faits antérieurs au.
14 décembre 1955, |

Par ces motifs,

Dire et juger que la Cour est incompétente pour statuer sur la.
requête du Gouvernement d'Israël relative à l'incident aérien du
27 juillet 1955.

Sur la troisième exception préliminaire,

Attendu que le Gouvernement d'Israël ne peut prendre la défense
que de ses seuls nationaux; qu’il ne conteste pas que tout ou
partie du préjudice dont il demande réparation était couvert par
des assurances; qu’il ne justifie pas de la nationalité israélienne
des assureurs,

Par ces motifs,

Dire et juger que le Gouvernement d'Israël n’a pas qualité pour
présenter à la Cour des réclamations sur un droit à indemnité
ayant fait l’objet d’une cession ou d’une subrogation au profit
de compagnies d’assurances non israéliennes.

Sur la quatrième exception préliminaire,

Attendu qu'il résulte du mémoire déposé au nom du Gouver-
nement d'Israël que là requête, dont est saisie la Cour, est fondée
sur l’action entreprise par les forces armées bulgares de défense
antiaérienne, dans l'espace aérien bulgare; que le différend, né
d’une telle action, ne rentre dans aucune des catégories visées par
l’article 36, paragraphe 2, du Statut de la Cour internationale de
Justice, mais relève, au contraire, de la compétence exclusive de
la République populaire de Bulgarie;

Attendu qu’au surplus, ce différend est «relatif à des affaires.
qui relèvent essentiellement de la compétence interne de l'État
bulgare »; que, par application. de la réserve «b» insérée par le
Gouvernement d'Israël dans sa déclaration d’acceptation de la
juridiction obligatoire de la Cour — réserve dont le Gouvernement
bulgare revendique l'application à son profit, par voie de réciprocité
—,le différend échappe à la compétence de la Cour internationale
de Justice,
134 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

Par ces motifs,

Dire et juger que la Cour est incompétente pour statuer sur la
requête du Gouvernement d'Israël relative à l'incident aérien du
27 juillet 1955.

Sur la cinquième exception préliminaire,

Attendu que les ressortissants israéliens dont le Gouvernement
d'Israël présente les réclamations n’ont pas épuisé les recours
juridictionnels qui leur sont ouverts devant les tribunaux bulgares
avant de s'adresser à la Cour internationale de Justice,

Par ces motifs,

Dire et juger que la demande du Gouvernement israélien ne
saurait, en l’état actuel, être soumise à la Cour. »

Au nom du Gouvernement d'Israël, conclusions déposées à
> : P
l'audience du 26 mars 1959:

« Plaise à Ja Cour,

Rejetant toutes conclusions contraires,
Rejeter les exceptions préliminaires et
Reprendre la procédure sur le fond. »

Au nom du Gouvernement de la République populaire de Bulga-
rie, conclusions déposées au Greffe le 2 avril 1959, après la réplique
orale:

«Sur la cinquièmé exception préliminaire,

Attendu que les ressortissants israéliens dont le Gouvernement
d'Israël présente les réclamations n’ont pas épuisé les recours
juridictionnels qui leur sont ouverts devant les tribunaux bulgares
avant que ce Gouvernement s'adresse à la Cour internationale de
Justice,

Par ces motifs,

Dire et juger que la demande du Gouvernement israélien ne
saurait, en l’état actuel, être soumise à la Cour. »

A l’audience du 3 avril 1959, à la fin de sa duplique orale, l'agent
du Gouvernement d'Israël a confirmé les conclusions formelles
énoncées dans les observations écrites présentées au nom de son
Gouvernement.

*
* *

Il a été exposé à la Cour que, dans la matinée du 27 juillet 1955,
l'avion civil du type Constellation, n° 4X-AKC, portant les couleurs
israéliennes et appartenant à la Compagnie israélienne E/ Al Israel
Airlines Lid., effectuant un vol commercial régulier entre Vienne,
Autriche, et Lod (Lydda) en Israël, ayant pénétré sans autorisation
préalable au-dessus du territoire de la Bulgarie, a été abattu par
des avions de la défense antiaérienne bulgare. Après avoir pris feu,
l'avion israélien est tombé en flammes près de la ville de Petritch,

II
135 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 50)

Bulgarie, et tout l’équipage, composé de sept membres, et cinquante
et un passagers de différentes nationalités ont péri.

Ces faits ont donné lieu à des négociations et à une correspon-
dance diplomatique entre les deux Gouvernements qui ont essayé
d'arriver ainsi à un règlement amiable. Ces démarches diplomatiques
n'ayant pas abouti à un résultat satisfaisant pour les Parties en
cause, le Gouvernement d’Israël a soumis le différend à la Cour par
une requête introductive d'instance le 16 octobre 1957. À cette
requête le Gouvernement de la République populaire de Bulgarie a
opposé cinq exceptions préliminaires.

La Cour examinera tout d’abord la première de ces exceptions.

+
* 6

Le Gouvernement d’Israél a prétendu établir la compétence de
la Cour en la présente affaire en invoquant dans sa requéte que «la
Bulgarie a accepté la juridiction obligatoire ...le 29 juillet 1921,
à l’occasion du dépôt ... de son instrument de ratification du Pro-
tocole de signature concernant le Statut de la Cour permanente de
Justice internationale ». Le mémoire de ce Gouvernement reproduit
la déclaration ainsi visée en la datant du 12 août 1921, qui est la date
de sa ratification par le Gouvernement du Royaume de Bulgarie et
ainsi la date de son entrée en vigueur. Le mémoire ajoute: « La
Bulgarie est devenue Membre des Nations Unies le 14 décembre
1955 … date à laquelle la déclaration de ce pays est devenue appli-
cable à la juridiction de la Cour internationale de Justice. » Sans
Vénoncer dès ce moment, mais cela a été ainsi compris par le
Gouvernement bulgare et expliqué dans la suite de la procédure,
le Gouvernement d’Israél a appuyé cette référence à la déclaration
de 1921 sur l’article 36, paragraphe 5, du Statut de la Cour inter-
nationale de Justice.

Ainsi, le Gouvernement d’Israël invoque deux dispositions. La
première est la déclaration signée le 29 juillet 1921, en même temps
que le Protocole de signature du Statut de la Cour permanente de
Justice internationale, et ratifiée le 12 août 1921. Cette déclaration
énonce:

« Au nom du Gouvernement du Royaume de Bulgarie, je déclare
reconnaître comme obligatoire, de plein droit et sans convention
spéciale vis-à-vis de tout autre Membre ou État acceptant la même
obligation, la juridiction de la Cour permanente de Justice inter-
nationale, purement et simplement. »

La seconde disposition est l’article 36, paragraphe 5, du Statut de
la Cour internationale de Justice, qui est ainsi conçu:

« Les déclarations faites en application de l’article 36 du Statut
de la Cour permanente de Justice internationale pour une durée qui

12
136 INCIDENT AÉRIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

n'est pas encore expirée seront considérées, dans les rapports entre
parties au présent Statut, comme comportant acceptation de la
juridiction obligatoire de la Cour internationale de Justice pour la
durée restant à courir d’après ces déclarations et conformément à
leurs termes. »

Pour justifier l'application de cette dernière disposition à la
déclaration bulgare de 1921, le Gouvernement d'Israël invoque enfin
que la Bulgarie est devenue partie au Statut de la Cour internatio-
nale de Justice par l'effet de son admission aux Nations Unies
prononcée le 14 décembre 1955 par la résolution 995 (X) de l’Assem-
blée générale.

Le Gouvernement de la République populaire de Bulgarie conteste
que l’article 36, paragraphe 5, du Statut ait transféré l'effet de la
déclaration bulgare de 19217 à la juridiction de la Cour internationale
de Justice. En conséquence, sa première exception préliminaire
tend à ce qu’il « Plaise à la Cour ... dire et juger que la Cour est
incompétente pour statuer sur la requête du Gouvernement d'Israël
relative à l'incident aérien du 27 juillet 1955. »

La Cour doit rechercher si l’article 36, paragraphe 5, du Statut
est applicable à la déclaration bulgare de 1921.

L'article 36, paragraphe 5, a pour objet d'introduire une modi-
fication dans les déclarations qu'il vise en substituant la Cour inter-
nationale de Justice à la Cour permanente de Justice internationale,
seule mentionnée dans ces déclarations, et en transportant ainsi
l'effet juridique de ces déclarations d’une Cour à l'autre. Que
l’article 36, paragraphe 5, le fasse pour les déclarations émanant
d’Etats représentés à la Conférence de San Francisco et signataires
de la Charte et du Statut, cela se comprend aisément et correspond
au but même de cette disposition. Mais celle-ci entend-elle viser
également des déclarations émanant d’autres États parmi lesquels
la Bulgarie? Le texte ne l’énonce pas expressément.

Au moment de l'adoption du Statut, une différence de fond
existait entre la position des États signataires et celle des autres
États qui pourraient être ultérieurement admis aux Nations Unies.
Cette différence n’est pas exprimée dans le texte de l’article 36,
paragraphe 5, mais elle dérive de la situation que ce texte a entendu
régler, à savoir le transfert à la Cour internationale de Justice de
déclarations concernant la Cour permanente de Justice interna-
tionale, laquelle était sur le point de disparaître lorsqu’on élaborait
le Statut. Les États représentés à San Francisco savaient quelle
était leur situation d’après les déclarations qu’ils avaient souscrites.
Ils agissaient en connaissance de cause en convenant de transférer
l'effet de celles-ci à la juridiction obligatoire de la nouvelle Cour, et
ils en avaient le pouvoir. Ces États n'étaient pas dans la même
situation à l'égard des déclarations souscrites par d’autres Etats.
Pour certaines d’entre elles pouvait se poser la question de l'effet

13
137 INCIDENT AÉRIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

de la guerre, question dont il n'apparaît pas qu'elle ait été alors
abordée. D'une manière plus générale, les Etats signataires ne
pouvaient tenir pour plus ou moins prochaine l’admission aux
Nations Unies de tel ou tel des autres États, admission que pouvait
précéder la caducité de la déclaration de tel ou tel d’entre eux; la
question que les États signataires réglaient facilement entre eux
dans le présent se poserait tout autrement dans l'avenir à l’égard
des autres États. La constatation de ces différences fait obstacle à
une interprétation qui étendrait l'effet de l’article 36, paragraphes,
aux déclarations faites par des Etats ultérieurement admis aux
Nations Unies pour le simple motif que ces déclarations étaient en
vigueur au moment de la signature de la Charte ou de l'entrée en
vigueur de celle-ci.

L'article 36, paragraphe 5, considéré dans son application aux
États signataires du Statut, effectue une opération simple: il
transforme leur acceptation de la juridiction obligatoire de la Cour
permanente en une acceptation de la juridiction obligatoire de la
Cour internationale de Justice. Cela est fait en considération de
la dissolution de l’ancienne Cour et de l'institution d’une Cour
nouvelle, événements dont la coïncidence, sans être absolue, était
suffisante à l'égard des Etats signataires de la Charte et du Statut.
La transformation édictée a été pour eux contemporaine de ce
double événement. Il en était tout autrement pour les déclarations
émanant d'Etats non signataires, réserve faite du cas, qui ne s’est
d’ailleurs pas présenté, d’un État non sig iataire devenant partie
au Statut avant la dissolution de la Cour permanente. Sous cette
réserve, l'opération de transfert d’une Cour à l’autre des accep-
tations de la juridiction obligatoire émanant d'Etats non signa-
taires ne pouvait constituer une opération simple, susceptible
d'être réglée immédiatement et complètement par l'article 36,
paragraphe 5. Ce transfert devait nécessairement comporter deux
opérations distinctes et qui pouvaient être très éloignées l’une de
l’autre dans le temps. Il fallait, d’une part, maintenir avec effet
immédiat, contemporain de l’entrée en vigueur du Statut, les
déclarations anciennes, d'autre part, transférer ces déclarations
à la juridiction de la Cour internationale de Justice, et ce transfert
ne pouvait se faire que par l'acceptation du nouveau Statut par
l'État intéressé, en pratique par l’admission de celui-ci aux Nations
Unies. Le maintien immédiat de la déclaration était nécessaire
pour préserver celle-ci de la caducité dont elle était menacée par
la dissolution prochaine et alors prévue de la Cour permanente.
Si ce maintien n'était pas assuré, un transfert ultérieur de la
déclaration à la juridiction de la nouvelle Cour ne pouvait être
effectué. Ainsi, le problème du transfert d’une Cour à l’autre des
acceptations antérieures se posait tout autrement pour les accep-
tations émanant d’Etats non signataires que pour celles émanant
d’Etats signataires de la Charte et du Statut.

14
138 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

A cette différence fondamentale quant aux données du problème
s’ajoutaient des difficultés particulières à le résoudre à l'égard
d’acceptations émanant d’Etats non signataires. Ces difficultés en
rendaient même la solution impossible par l'application de l’ar-
ticle 36, paragraphe 5, tel qu’il a été rédigé et adopté. Cette dispo-
sition n'étant à l'origine souscrite que par les États signataires
n'avait alors aucune force de droit pour les États non signataires:
elle ne pouvait préserver les déclarations émises par ceux-ci de
la caducité dont les menagait la proche dissolution de la Cour
permanente. Ne pouvant les maintenir, l’article 36, paragraphe 5,
ne pouvait davantage en transférer l'effet à la juridiction de la
nouvelle Cour pour le jour où l’État auteur de la déclaration serait
devenu partie au Statut. A défaut du maintien de ces déclarations,
il aurait fallu à ce moment remettre en vigueur les déclarations
devenues caduques, puis en transporter l’objet à la juridiction de
la Cour internationale de Justice: l’article 36, paragraphe 5,
n’énonce rien de tel. Ainsi, la voie à suivre, lors de l’adoption du
Statut, pour arriver à transférer les déclarations d’Etats non
signataires à la juridiction de la nouvelle Cour, aurait dû être
tout à fait différente de celle qui a été suivie pour arriver à ce
résultat à l'égard des déclarations d’Etats signataires. Pour les
États signataires, l’article 36, paragraphe 5, a, par un accord
entre eux ayant plein effet de droit, réglé le transfert d’une Cour
à l’autre de déclarations encore existantes: ce faisant, il a main-
tenu une obligation existante en en modifiant l’objet. A l'égard
des Etats non signataires, il s'agissait de tout autre chose: le
Statut ne pouvait, en l'absence de leur consentement, ni maintenir
ni transformer leur obligation primitive. Peu après l’entrée en
vigueur du Statut la dissolution de la Cour permanente les a
libérés de cette obligation. Dès lors, la question d’une transfor-
mation d’une obligation existante ne pouvait plus se poser pour
eux: seule pouvait être envisagée la création d’une obligation
nouvelle à leur charge. Étendre à ces États l’article 36, para-
graphe 5, serait admettre que celui-ci a fait pour eux tout autre
chose que ce qu'il a fait pour les États signataires.

La question du transfert d’une Cour à l'autre des acceptations
anciennes de la juridiction obligatoire est si différente suivant qu’elle
se pose à propos d’Etats signataires du Statut ou à propos d’Etats
non signataires que la date de ce transfert, facile à déterminer à
propos d’Etats signataires malgré le silence à cet égard de l’arti-
cle 36, paragraphe 5, ne peut guère l’étre d’une manière satisfaisante

pour les déclarations émanant d’Etats non signataires. Si l’on
15
139 INCIDENT AÉRIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

s'attache à la date à laquelle l’État non signataire devient partie
au Statut par son admission aux Nations Unies ou conformément
à l’article 03, paragraphe 2, de la Charte, on est amené à placer ce
transfert à une date qui pourra être très éloignée de l’entrée en
vigueur du Statut, ce qui ne serait guère en harmonie avec l'esprit
d’une disposition dont le but a été de ménager la transition entre
l’ancienne et la nouvelle Cour en maintenant quelque chose du
régime ancien.

Les États représentés à San Francisco auraient pu, sur le point
ici considéré, énoncer une offre adressée aux autres États, par
exemple l'offre de considérer leur acceptation de la juridiction
obligatoire de la Cour permanente comme une acceptation de la
juridiction de la Cour internationale de Justice. Mais encore aurait-il
fallu que cette offre eût été formulée et que la forme de son accep-
tation et les conditions de temps pour l’énoncer eussent été déter-
minées. Rien de tel n'apparaît dans l’article 36, paragraphe 5.
Quand celui-ci décide de considérer entre parties au présent Statut
certaines déclarations comme comportant acceptation de la juri-
diction obligatoire de la Cour internationale de Justice, cela s'entend
aisément en ce sens que cette disposition sera applicable aux décla-
rations émanant des États qui l’ont formulée. Cette manière de
s'exprimer n’est guère appropriée pour énoncer une offre adressée
à d’autres États.

Limiter comme il vient d’être dit aux États signataires du Statut
l'application de l’article 36, paragraphe 5, c’est tenir compte du but
en vue duquel cette disposition a été adoptée. Le Statut dans lequel
elle figure n’établit pas la juridiction obligatoire de la Cour. Au
moment où il a été adopté, on envisageait la dissolution prochaine
de la Cour permanente et, par suite, la caducité des acceptations de
la juridiction obligatoire de cette Cour. A s'en tenir là, on se serait
trouvé en présence d’un recul dans ce qui avait été acquis jusque-là
en matière de juridiction internationale. Plutôt que d’attendre des
États signataires du nouveau Statut qu’ils déposent une nouvelle
déclaration d'acceptation, on a voulu pourvoir à cette situation
transitoire par une disposition transitoire et tel est l’objet de
l’article 36, paragraphe 5. Par sa nature et par son but, cette
disposition transitoire n’est applicable qu’à la situation transitoire
qu'on a entendu régler et qui comportait la coincidence de l’institu-
tion d’une Cour nouvelle avec la dissolution de l’ancienne Cour.
Tout autre est la situation lorsque, l’ancienne Cour et l’acceptation
de sa juridiction obligatoire ayant disparu depuis longtemps, un
État devient partie au Statut de la nouvelle Cour: il n’y a pas alors

x

de situation transitoire à régler par application de l’article 36,
paragraphe 5.

16
140 INCIDENT AÉRIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

*
* *

Dans la mesure où les procès-verbaux de la Conférence de San
Francisco fournissent quelques indications sur la portée d’application
de l’article 36, paragraphe 5, celles-ci confirment que l’on a entendu
statuer par ce paragraphe sur les déclarations émanant d’Etats
signataires. Celles émanant d’États non signataires pour lesquelles.
une disposition spéciale aurait été nécessaire n’ont pas été en-
visagées.

Ce point n’avait pas été traité par le comité de juristes de Wash-
ington. Un sous-comité, siégeant le 13 avril 1945, avait seulement
attiré l'attention sur le fait que plusieurs nations avaient jusqu'ici
accepté la clause de compétence obligatoire, en ajoutant « que la
Conférence de San Francisco devrait prévoir un accord spécial pour
maintenir ces acceptations en vigueur, aux fins du présent Statut ».
Cette référence à un accord spécial indiquait clairement que, pour
le maintien de ces acceptations sous un régime nouveau, il faudrait
le consentement des États ayant fait de telles déclarations: prévoir
un tel accord indiquait que la Conférence ne pourrait substituer
sa décision à celle des États qui n’y auraient pas été représentés.

A la Conférence de San Francisco, la disposition qui est devenue:
le paragraphe 5 de l’article 36 a été proposée par le sous-comité D,
discutée et adoptée par le comité IV/x le ret juin 1945. Au sein de
celui-ci, on entendit surtout des déclarations marquant les préfé-
rences de nombreuses délégations pour la juridiction obligatoire de
la Cour et leur regret qu'il ne parût pas possible de l’adopter. Quant.
au sens à attribuer à ce qui allait devenir le paragraphe 5 de l’arti-
cle 36, le représentant du Canada déclara: « D’après le nouveau para-
graphe ... aussitôt que les États signent la Charte, la grande majo-
rité d’entre eux tombent automatiquement sous la juridiction
obligatoire de la Cour du fait des déclarations encore en vigueur ».
Le représentant du Royaume-Uni ayant, de son côté, déclaré estimer
«que, de ce fait, quarante États deviendraient automatiquement
soumis à la juridiction obligatoire de la Cour », cette appréciation
optimiste fut rectifiée par le représentant australien dans les termes
que relate ainsi le compte rendu: « Il attire l'attention sur le fait
que non pas quarante, mais vingt États environ seront automa-
tiquement liés par suite du compromis. A cet égard, sur les cinquante
et un États qui ont adhéré à la clause facultative, trois ont cessé
d’être des États indépendants, dix-sept ne sont pas représentés à
la Conférence et les déclarations d’une dizaine des États restant
sont venues à expiration. » Les représentants du Royaume-Uni et
de l’Australie, s’attachant au sens qu'ils attribuaient à ce qui allait
devenir le paragraphe 5, indiquaient le nombre d’Etats à qui, à
leur avis, cette disposition serait applicable. Le représentant austra-
lien dont l’exposé a suivi celui du représentant du Royaume-Uni

17
I4I INCIDENT AERIEN DU 27 VII 55 (ARRET DU 26 V 59)

a entrepris de corriger |’évaluation faite par ce dernier du nombre
de déclarations qui seraient ainsi affectées et, ce faisant, il a écarté
celles des dix-sept États qui n’étaient pas « représentés à la Confé-
rence ». Cet exposé montre clairement qu'aux yeux du représentant
australien, le paragraphe 5 n'était pas destiné à s'appliquer aux
déclarations faites par les États non représentés à la Conférence.
Cet exposé, bien que se rapportant à un point d'importance capitale
du paragraphe, n’a pas été contesté par le représentant du Royau-
me-Uni ni par aucun autre membre du comité. La conclusion à en
tirer est que, dans l'esprit des membres du comité, les Etats non
représentés à la Conférence restaient en dehors de ce qu’on entendait
régler par le paragraphe 5 et que celui-ci était destiné à lier seulement
ceux des États qui, représentés à la Conférence, signeraient et rati-
fieraient la Charte et accepteraient ainsi directement et sans retard
probable le Statut.

C’est ce que confirme le rapport du comité IV/r approuvé par
celui-ci le 11 juin 1945. Ce rapport, après avoir énoncé que le comité
propose des solutions pour certains des problèmes soulevés par la
création de la nouvelle Cour, expose sous ltf. a) ce qui est stipulé
dans l'article 37, sous litt. b) ce qui est stipulé à l'alinéa 4 (qui
deviendra 5) de l’article 36, puis ajoute: «c) on devrait également
régler de quelque manière les cas où compétence a été attribuée
à l’ancienne Cour pour connaître des différends s’élevant soit entre
des États qui seront parties au nouveau Statut et d’autres États,
soit entre ces autres États. Il semble désirable que des négociations
soient entreprises afin d'obtenir que ces acceptations de compétence
s'appliquent à la nouvelle Cour. Cette question ne saurait être
réglée ni par la Charte ni par le Statut. Mais l’Assemblée générale
pourrait ultérieurement se trouver en mesure de faciliter des
négociations utiles. » C'était là distinguer très nettement ce qui
serait réglé par l’article 36, paragraphe 5, et ce qui ne pouvait
l'être qu’autrement, à savoir par accord, distinct de ce qui serait
dit dans le Statut, avec les États absents de la négociation de San
Francisco. Céla visait sinon exclusivement, du moins certainement
et principalement les déclarations émanant de ces États: l'emploi
du terme « acceptations » le confirme si besoin est et ce terme, qui
ne figure qu’une fois dans le texte français, figure deux fois dans le
texte anglais et se trouve même en tête de celui-ci.

_ Ainsi se trouve confirmée la constatation que l’article 36, para-
graphe 5, n’a enténdu régler le transfert qui fait l’objet de cette
disposition qu’entre les signataires du Statut, non à l'égard d’un
État dans la situation de la Bulgarie.

18
142 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

Enfin, si quelque doute subsistait, la Cour, pour interpréter
l’article 36, paragraphe 5, devrait replacer celui-ci dans son contexte
et, pour cela, s'inspirer du système général de la Charte et du
Statut qui fonde la juridiction de la Cour sur le consentement des
Etats. Elie devrait, ainsi qu’elle l’a dit dans l’affaire de l'Or moné-
faire pris à Rome en 1943, se garder d’«agir à l'encontre d’un
principe de droit international bien établi et incorporé dans le
Statut, à savoir que la Cour ne peut exercer sa juridiction à l'égard
d’un État si ce n’est avec le consentement de ce dernier ». (C. I. J.
Recueil 1954, Pp. 32.)

Le consentement au transfert à la Cour internationale de Justice
d’une déclaration acceptant la juridiction de la Cour permanente
peut étre considéré comme effectivement donné par un Etat qui,
représenté 4 la Conférence de San Francisco, a signé et ratifié la
Charte et a ainsi accepté le Statut où figure l’article 36, para-
graphe 5. Mais, lorsqu'un Etat, comme c’est le cas en l'espèce, est
resté pendant plusieurs années étranger au Statut, prétendre que
cet État a consenti à ce transfert, par le fait de son admission aux
Nations Unies, c’est faire de sa demande d'admission l'équivalent
de ce que serait pour cet État une déclaration expresse prévue par
l’article 36, paragraphe 2, du Statut. Ce serait méconnaître tant
cette dernière disposition que le principe qui subordonne la juridic-
tion de la Cour au consentement du défendeur et tenir pour suffi-
sant un consentement simplement présumé.

Même si l’on admet que l’article 36, paragraphe 5, ne se limite
pas aux déclarations émanant d'États signataires, les termes de
cette disposition ne permettent pas de l’appliquer à la déclaration
bulgare de 1921. Le Gouvernement d'Israël, pour fonder la compé-
tence de la Cour sur la combinaison de la déclaration bulgare de
1921 et de l’article 36, paragraphe 5, du Statut, a interprété cet
article comme englobant dans ses prévisions une déclaration faite
par un Etat qui n’a pas participé à la Conférence de San Francisco,
n'est pas signataire du Statut et n’y est devenu partie que beau-
coup plus tard. La Cour se placera aussi sur ce terrain et recher-
chera, en conséquence, si les conditions mises par l’article 36, para-
graphe 5, au transfert de la Cour permanente de Justice inter-
nationale à la Cour internationale de Justice d’une acceptation de
juridiction obligatoire ne visant que la première sont remplies en
l'espèce et si, par suite, la déclaration de la Bulgarie doit être
«considérée . comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice ».

Les déclarations auxquelles se réfère l’article 36, paragraphe 5,
créaient pour les Etats qui les avaient souscrites l'obligation de

19
143 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

reconnaître la juridiction de la Cour permanente de Justice inter-
nationale. Au moment de l'élaboration du nouveau Statut, on a
envisagé comme prochaine — et l’événement l’a confirmé — la
disparition de la Cour permanente et, par suite, la caducité de ces
engagements. On a cherché à pourvoir à cette situation, à éviter
dans la mesure du possible ce résultat, en substituant à la juridic-
tion obligatoire de la Cour permanente qui allait disparaître la
juridiction obligatoire de la Cour internationale de Justice. Tel est
l’objet de l'article 36, paragraphe 5. Celui-ci effectue entre les
États auxquels il est applicable le transfert à la nouvelle Cour de la
juridiction obligatoire de l’ancienne. Ce faisant, il met à la charge
des Etats auxquels il s'applique une obligation, l'obligation de
reconnaître de plein droit et sans convention spéciale la juridiction
de la nouvelle Cour. C’est là une obligation nouvelle qui, sans doute,
n’est pas plus lourde que lobligation qui va disparaître, mais c’est
néanmoins une obligation nouvelle.

A l'égard d’un Etat signataire de la Charte et du Statut, la date
à laquelle cette nouvelle obligation prend naissance, la date à
laquelle ce transfert de la juridiction d’une Cour à celle d’une autre
Cour est effectué, n’est pas directement déterminée. Elle ne pour-
rait être rattachée à la signature de la Charte que par une inter-
prétation qui s’éloignerait des dispositions de l’article 110 de la
Charte qui, pour l'entrée en vigueur de celle-ci et, par suite, du
Statut, s’attachent aux dates de dépôt des ratifications. Aucune de
ces dates ne peut être retenue pour fixer la naissance de l'obliga-
tion ici considérée chez un État non signataire de la Charte mais
admis ultérieurement aux Nations Unies. Jusqu'à son admission,
il est resté étranger à la Charte et au Statut. Ce qui a été convenu
entre les signataires de ceux-ci n’a pu créer à Sa charge une obliga-
tion, spécialement l'obligation de reconnaître la juridiction de la
Cour.

Telle a été la situation de la Bulgarie. L'article 36, paragraphes,
n’a pu en aucun cas produire effet vis-à-vis d'elle qu’à partir de
son admission aux Nations Unies, soit le 14 décembre 1955.

Or, à cette date, la déclaration bulgare de 1921 n'était plus en
vigueur par l'effet de la dissolution de la Cour permanente de
Justice internationale en 1946. L’acceptation que cette déclaration
énonçait de la juridiction obligatoire de la Cour permanente de
Justice internationale était désormais sans objet puisque cette Cour
n'existait plus. Le support juridique que cette acceptation trouvait
dans Particle 36, paragraphe 2, du Statut de la Cour permanente de
Justice internationale avait cessé d'exister par suite de la dispari-
tion de ce Statut. Ainsi, la déclaration bulgare était devenue
caduque et n'était plus en vigueur.

Le Statut de la présente Cour ne pouvant entraîner d'obligation
pour la Bulgarie qu’à partir de l'admission de celle-ci aux Nations
Unies, et la déclaration bulgare de 1921 étant devenue caduque

20
144 INCIDENT AÉRIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

avant cette date, l’article 36, paragraphe 5, aura-t-il eu néanmoins
pour effet que ladite déclaration doive être considérée dans les
rapports entre la Bulgarie et Israël comme comportant acceptation
de la juridiction obligatoire de la Cour internationale de Justice?
Cela dépend de la date à laquelle se réfère l’article 36, paragraphe 5,
quand il parle de déclarations « pour une durée qui n’est pas encore
expirée », de déclarations « which are still in force ». En s'exprimant
ainsi, l’article 36, paragraphe 5, n’énonce et n'implique aucune
référence à une date fixe qui serait la date de la signature de la
Charte et du Statut ou celle de leur entrée en vigueur initiale. Ce
sont là des événements étrangers à la Bulgarie, qui n’est devenue
partie au Statut que par son admission aux Nations Unies en 1955;
on ne pourrait se référer à leurs dates pour l'application de l’arti-
cle 36, paragraphe 5, que si celui-ci en avait fait mention ouimpliquait
nécessairement renvoi à ces dates; rien de semblable n’est énoncé
dans le texte ni impliqué par lui.

Rien ne fait apparaître dans l’article 36, paragraphe 5, l’intention
de maintenir toutes les déclarations existant au moment de la
signature de la Charte ou de son entrée en vigueur, indépendamment
du moment où l'Etat auteur d’une déclaration devient partie au
Statut. Ce procédé consisterait à mettre en suspens une obligation
juridique pour la remettre en vigueur ultérieurement : il n’est guère
concevable à l'égard d’un État resté étranger à l'élaboration de
l’article 36, paragraphe 5. Rien dans ce texte ne fait apparaître
l'intention de consacrer un procédé aussi exceptionnel. Si on avait
entendu l’adopter, on aurait dû énoncer une clause immédiate de
maintien suivie d’une prévision de remise ultérieure en vigueur au
moment de l’admission aux Nations Unies: rien de tel n’est exprimé
dans le Statut.

L'article 36, paragraphe 5, s'exprime en une phrase unique dont
l’objet est de dire que les anciennes déclarations dont la durée n’est
pas encore expirée seront considérées, dans les rapports entre
parties au présent Statut, comme comportant acceptation de la
juridiction obligatoire de la Cour internationale de Justice. Ce texte
détermine la naissance pour l’État auquel il s ‘applique de la juri-
diction obligatoire de la nouvelle Cour. Il y met expressément deux
conditions: 1° que l'État de qui émane la déclaration soit partie au
Statut; 2° que la déclaration de cet Etat soit encore en vigueur.

Étant donné que la déclaration de la Bulgarie était devenue
caduque avant l'admission de la Bulgarie aux Nations Unies, on
ne peut pas dire qu'à ce moment-là cette déclaration était encore
en vigueur. La seconde condition énoncée par l’article 36, para-
graphe 5, n’est donc pas remplie en l'espèce. En conséquence,
même en se plaçant sur le terrain sur lequel le Gouvernement
d'Israël fonde sa demande, la Cour estime que l’article 36, paragra-
phe 5, n’est pas applicable à la déclaration bulgare de 1921.

21
145 INCIDENT AERIEN DU 27 VII 55 (ARRET DU 26 v 59)

Cette façon de voir est confirmée par les considérations ci-après:

D'une part, l'intention bien certaine qui a inspiré l’article 36,
paragraphe 5, a été de continuer ce qui existait, de maintenir les
acceptations existantes, d'éviter que la création d’une Cour nou-
velle ne rendit caduc un progrès accompli; à cette intention de
maintien, de continuité, on ne peut substituer celle de redonner
force de droit à des engagements expirés; autre chose est maintenir
un engagement existant en en modifiant l’objet, autre chose faire
revivre un engagement déja éteint.

D'autre part, l’article 36, contrairement au désir de nombreuses
délégations à San Francisco, ne fait pas de la juridiction obligatoire
une conséquence immédiate et directe de la participation au Statut.
Si la Bulgarie, qui, au moment de son admission aux Nations
Unies, n’était tenue d'aucune obligation de ce genre par suite de la
caducité de la déclaration de 1921, était considérée comme soumise
à la juridiction obligatoire par l’effet de son admission aux Nations
Unies, le Statut de la Cour aurait pour la Bulgarie une conséquence
de droit, a savoir la juridiction obligatoire, que ce Statut n’a pas
pour les autres États. Il est difficile d’admettre une interprétation
consacrant, à la charge de la Bulgarie, une telle dérogation au
système du Statut.

En demandant et obtenant son admission aux Nations Unies, la
Bulgarie a accepté toutes les dispositions du Statut et notamment
l’article 36. Flle a accepté de considérer comme soumis à la juridic-
tion obligatoire de la Cour d’une part les États parties au Statut
qui auraient fait ou feraient la déclaration prévue par le para-
graphe 2, d’autre part, et conformément au paragraphe 5, les
États qui, lors de leur acceptation du Statut, étaient liés par leur
acceptation de la juridiction obligatoire de la Cour permanente.
Au moment où la Bulgarie a demandé et obtenu son admission aux
Nations Unies, son acceptation de la juridiction obligatoire de la
Cour permanente était caduque depuis longtemps. Il ne se trouve
rien dans l’article 36, paragraphe 5, qui énonce l'intention de faire
renaître un engagement qui n’est plus en vigueur. Cette disposition
ne vise pas la situation de la Bulgarie au moment de son entrée
aux Nations Unies; l’acceptation que la Bulgarie a faite de cette
disposition ne constitue pas un consentement donné à la juridiction
obligatoire de la Cour internationale de Justice; ce consentement
ne peut être donné valablement par elle que conformément à
Particle 36, paragraphe 2.

L'article 36, paragraphe 5, ne peut donc conduire la Cour à
admettre que, par l’effet de celui-ci, la déclaration bulgare de 1921
fonde sa compétence pour connaître de l'affaire dont elle a été
saisie par la requête présentée par le Gouvernement d'Israël le
16 octobre 1957.

22
146 INCIDENT AERIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

Dans ces conditions, il n’y a pas lieu pour la Cour de passer à
l'examen des autres exceptions préliminaires opposées à la requête
par le Gouvernement de la République populaire de Bulgarie.

Par ces motifs,

La Cour,
par douze voix contre quatre,

dit qu’elle n’est pas compétente pour statuer sur le différend porté
devant elle le 16 octobre 1957 par requéte du Gouvernement
d'Israël.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-six mai mil neuf cent cin-
quante neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement d'Israël et au Gouvernement de la Répu-
blique populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.

M. ZAFRULLA KHAN, Vice-Président, se déclare d’accord avec
Varrét de la Cour. Le paragraphe 5 de l’article 36 du Statut de la
Cour exige que l’État ayant fait une déclaration en vertu de la-
quelle il accepte la juridiction obligatoire de la Cour permanente,
soit partie au Statut de la Cour internationale et que la déclaration
soit encore en vigueur. Le paragraphe n'est pas, selon ses termes,
limité dans son application aux États qui sont devenus signataires
de la Charte des Nations Unies, bien qu’en fait le paragraphe ne
soit pas devenu applicable à un autre État quelconque, aucun
autre Etat ayant fait une déclaration encore en vigueur n'étant
devenu partie au Statut de la Cour internationale avant que la
dissolution de la Cour permanente ait mis fin à toutes les déclara-
tions par lesquelles était acceptée la juridiction de celle-ci. Si la
Bulgarie, ou tout autre Etat dont la déclaration d'acceptation
de la juridiction obligatoire de la Cour permanente était encore
en vigueur, était devenue partie au Statut de la Cour internationale
avant la dissolution de la Cour permanente, le paragraphe 5 de
l'article 36 du Statut de la Cour internationale serait devenu
applicable.

23
147 INCIDENT AÉRIEN DU 27 VII 55 (ARRÊT DU 26 V 59)

MM. Bapawi et ARMAND-UGON, juges, se prévalant du droit que
leur confère l’article 57 du Statut, joignent à l'arrêt les exposés de
leur opinion individuelle.

Sir Hersch LAUTERPACHT, M. WELLINGTON Koo et Sir Percy
SPENDER, juges, se prévalant du droit que leur confère l’article 57
du Statut, joignent à l'arrêt l’exposé de leur opinion dissidente
collective.

M. GoITEIX, juge ad hoc, se prévalant du droit que lui confère
l’article 57 du Statut, joint à l'arrêt l’exposé de son opinion dis-
sidente.

(Paraphé) H. K.
(Paraphé) G.-C.
